DETAILED ACTION
	
Allowable Subject Matter
Claims 1-5, 7, 9, 15-19, 22-23, 26, 29-30, 35 and 38-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a plurality of second frequency band ports, each second frequency band port coupled to the second ports of at least some of the multiplexer filters, wherein the array of radiating elements is configured to operate as an NxMIMO sector antenna in the first frequency band and as a sector-splitting antenna that generates at least two antenna beams that point in different directions in the second frequency band, where N is an integer greater than or equal to 2 and in combination with the remaining claimed limitations.
Claim 15 is allowable over the art of record because the prior art does not teach wherein the base station antenna operates as a MIMO sector antenna in one of the low-band and the high-band and operates as a sector-splitting antenna in the other of the low-band and the high-band, wherein a total number of low-band ports included in the base station antenna is the same as a total number of high-band ports and in combination with the remaining claimed limitations.
Claim 30 is allowable over the art of record because the prior art does not teach a first high-band feed network electrically coupled between the first high-band port and at least some of the plurality of multiplexing filters, wherein the array of radiating elements has a plurality of rows that each include a total of X radiating elements and at .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845